   0:20-cv-01865-RBH-PJG            Date Filed 09/23/20      Entry Number 34         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Anthony Clark,                                    )          C/A No. 0:20-3104-RBH-PJG
                                                  )          C/A No. 0:20-1865-RBH-PJG
                               Plaintiff,         )
                                                  )
       v.                                         )
                                                  )                     ORDER
South Carolina Department of Corrections,         )
                                                  )
                               Defendant.         )
                                                  )

        Under Local Civil Rule 73.02(B)(2) (D.S.C.), pretrial proceedings in this action have been
referred to the assigned United States Magistrate Judge.

        Plaintiff currently has a pending case in this court that was removed from the Dorchester
County Court of Common Pleas by the State. C/A No. 0:20-1865-RBH-PJG. Plaintiff now files
the state court complaint from that case in this action (docketed as a new complaint with Civil
Action No. 0:20-3104-RBH-PJG), indicating that the state court denied his application to proceed
in forma pauperis, and that he wants to file the state court case in this court now.

       The Clerk of Court is directed to administratively close this case because it is duplicative
of C/A No. 0:20-1865-RBH-PJG. The court will not entertain duplicative lawsuits. Cottle v. Bell,
229 F.3d 1142 (4th Cir. 2000). To the extent Plaintiff intends to file documents in C/A No. 0:20-
1865-RBH-PJG, he should place that case number on the documents he files with this court.

       The Clerk of Court shall mail a copy of this order to Plaintiff and also file this order in C/A
No. 0:20-1865-RBH-PJG.

       IT IS SO ORDERED.

                                               __________________________________________
September 23, 2020                             Paige J. Gossett
Columbia, South Carolina                       UNITED STATES MAGISTRATE JUDGE

        Plaintiff’s attention is directed to the important WARNING on the following page.




                                             Page 1 of 2
   0:20-cv-01865-RBH-PJG           Date Filed 09/23/20       Entry Number 34        Page 2 of 2




      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
       All documents that you file with the court will be available to the public on the internet
through PACER (Public Access to Court Electronic Records) and the court’s Electronic Case
Filing System. CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT
BE INCLUDED IN OR SHOULD BE REMOVED FROM ALL DOCUMENTS BEFORE
YOU SUBMIT THE DOCUMENTS TO THE COURT FOR FILING.

         Federal Rule of Civil Procedure 5.2, provides for privacy protection of electronic or paper
filings made with the court. Rule 5.2 applies to all documents submitted for filing, including
pleadings, exhibits to pleadings, discovery responses, and any other document submitted by any
party or nonparty for filing. Unless otherwise ordered by the court, a party or nonparty filer should
not put certain types of an individual’s personal identifying information in documents submitted
for filing to any United States District Court. If it is necessary to file a document that already
contains personal identifying information, the personal identifying information should be
“blacked out” or redacted prior to submitting the document to the Clerk of Court for filing. A
person filing any document containing their own personal identifying information waives the
protection of Rule 5.2(a) by filing the information without redaction and not under seal.

1. Personal information protected by Rule 5.2(a):

       (a) Social Security and Taxpayer Identification Numbers. If an individual’s Social
       Security number or a taxpayer identification number must be included in a document, the
       filer may include only the last four digits of that number.
       (b) Names of Minor Children. If the involvement of a minor child must be mentioned,
       the filer may include only the initials of that child.
       (c) Dates of Birth. If an individual’s date of birth must be included in a document, the
       filer may include only the year of birth.
       (d) Financial Account Numbers. If financial account numbers are relevant, the filer may
       include only the last four digits of these numbers.

2. Protection of other sensitive personal information—such as driver’s license numbers and alien
registration numbers—may be sought under Rule 5.2(d) (Filings Made Under Seal) and (e)
(Protective Orders).




                                            Page 2 of 2
